DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 03/28/2022.
Claims 1, 2, 7-9, 11, 14, 15, 16 and 29 have been amended.
Claims 20-28 and 30-32 have been canceled.
No claims have been added.
Claims 1-19 and 29 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 13-14, 15-16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of Wagner et al. (US 20200279269), further in view of Pfleging (US 20060074766), and WINKELMAN et al. (US 20150127493).
Regarding claims 1, 15, and 29, Prakash discloses:
           a non-transitory computer-readable medium storing computer-readable instructions that, when executed, cause a processor of a merchant server to perform steps for performing a transaction between a merchant and a motor vehicle of a customer, the motor vehicle located within the vicinity of the merchant and including a vehicle electronic system (See at least Abstract, paragraph [0051], [0053]-[0054] of Prakash),
          an electronic system for performing a transaction between a merchant and a motor vehicle of a customer, the motor vehicle located within the vicinity of the merchant and including a vehicle electronic system (See at least paragraph [0012] of Prakash), the electronic system including a merchant server comprising: 
          a processor (See at least paragraph [0039] of Prakash); 
          a network connectivity device (See at least paragraph [0039] of Prakash); and
          a memory configured to store computer-readable instructions (See at least paragraph [0053] of Prakash), wherein when the computer-readable instructions are executed, the processor performs steps comprising:  
         obtaining details of a payment instrument of the customer (By disclosing, “the computing device 105 may provide or transmit payment information to the payment processing entity 125 over the contactless communication link 135. … the payment information may include a name, an account number, a credit card number, a billing address, an expiration date, a credit card security code, a card verification number, a credit card type, an account type, a username and password, and any other information related to the payment account” (See at least paragraph [0044] of Prakash)); and 
           performing a payment process for the selected one or more products or services with the payment instrument details (By disclosing, a user may be able to select a good or service for purchase, and the purchase information may be sent to the merchant or vendor to process the transaction”; “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information” (See at least paragraph [0039] and [0044] of Prakash)).       
          Prakash does not expressly disclose:
          a beacon device programmed to:
                    repeatedly broadcast, over a first wireless communication channel, a beacon data signal that is wirelessly detectable within the vicinity of the merchant; and
                    receive, via a wireless communication protocol over the first wireless communication channel from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, identification data associated with the vehicle electronic system, the identification data comprising a MAC address of the vehicle electronic system, wherein the MAC address is unique to the vehicle electronic system;
           a processor in communication with the beacon device, the processor performs steps comprising:
          receiving, from the beacon device, identification data associated with the vehicle electronic;
           extracting, from the identification data, the MAC address of the vehicle electronic system;
            establishing a second wireless communication channel, between the network connectivity device and the MAC address of the vehicle electronic system received via the first wireless communication channel, wherein the second wireless communication channel is different from the first communication channel and comprises the Internet;
           communicating, via the second wireless communication channel to the vehicle electronic system, details of at least one of one or more products or services provided by the merchant thereby causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products or services, the at least one of the one or more products or services; and
           receiving, via the second wireless communication channel in response to causing the display on the user interface, the purchase selection from among the at least one of the one or more products or services caused to be displayed;
           However, Wagner teaches:
           a beacon device programmed to:
                    repeatedly broadcast, over a first wireless communication channel, a beacon data signal that is wirelessly detectable within the vicinity of the merchant (By disclosing, “a mobile device, upon entering the resource provider location, may detect a beacon containing a transmitting station identifier that is sent by a transmitting station to the mobile device” ([0029], [0048], [0054] of Wagner)); and
                    receive, via a wireless communication protocol over the first wireless communication channel from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, identification data associated with the vehicle electronic system, the identification data comprising a MAC address of the vehicle electronic system, wherein the MAC address is unique to the vehicle electronic system (By disclosing, “At step S101, transmitting station 102 detects mobile device 104 as it is carried into the resource provider location … Upon sensing mobile device 104, transmitting station 102 may send a beacon to the mobile device, ... In the same step, mobile device 104 and transmitting station 102 may exchange address information (e.g., IP addresses, MAC addresses) so that the transmitting station 102 and the mobile device 104 may recognize each other for subsequent communications” ([0054]-[0055] of Wagner); “a “mobile device” (sometimes referred to as a mobile communication device) may comprise any electronic device that may be transported and operated by a user, which may also provide remote communication capabilities to a network. Examples of remote communication capabilities include using a mobile phone (wireless) network, wireless data network (e.g. 3G, 4G or similar networks), Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE), Wi-Max, or any other communication medium that may provide access to a network such as the Internet or a private network. Examples of mobile devices include …, vehicles such as automobiles and motorcycles” ([0036] of Wagner));
          a processor in communication with the beacon device (By disclosing, an access device that communicate with the transmitting station (beacon device) ([0074] of Wagner)), the processor performs steps comprising:
                    receiving, from the beacon device, the identification data associated with the vehicle electronic system (By disclosing, in step 101, “mobile device 104 and transmitting station 102 may exchange address information (e.g., IP addresses, MAC addresses) so that the transmitting station 102 and the mobile device 104 may recognize each other for subsequent communications” ([0054]-[0055] of Wagner)); and
                     communicating, via the second wireless communication channel to the vehicle electronic system, a message (By disclosing, in step 101, “mobile device 104 and transmitting station 102 may exchange address information (e.g., IP addresses, MAC addresses) so that the transmitting station 102 and the mobile device 104 may recognize each other for subsequent communications” ([0054]-[0055] of Wagner); “steps S301, S302, S303, and S304 may correspond to steps S101, S102, S103, and S104 in FIG. 1, respectively” ([0075] of Wagner); “At step S305, access device 210 may broadcast its encrypted biometric template to all nearby mobile devices, including mobile device 104” ([0075]-[0078] of Wagner); and “Examples of mobile devices include …, vehicles such as automobiles and motorcycles” ([0036] of Wagner)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of performing a transaction between a vehicle and a merchant as disclosed by Prakash in view of Wagner to include a beacon device programmed to: repeatedly broadcast, over a first wireless communication channel, a beacon data signal that is wirelessly detectable within the vicinity of the merchant; and receive, via a wireless communication protocol over the first wireless communication channel from the vehicle electronic system in response to detection by the motor vehicle of the beacon data signal, a unique communication address of the vehicle electronic system for use with a second wireless communication channel, the second wireless communication channel being different from the first communication channel and comprising the Internet, the unique communications address comprising a MAC address of the vehicle electronic system; a processor in communication with the beacon device, the processor performs steps comprising: receiving, from the beacon device, the identification data associated with the vehicle electronic system; and communicating, via the second wireless communication channel to the vehicle electronic system, a message.  Doing so would result in an improved invention because this would allow the user easily discovers the merchant anytime in a day and allow the merchant being notified when the user has arrived and the merchant can identify the user’s vehicle according to the MAC address of the vehicle to perform further communications with the vehicle, thus improving the functionality of the claimed invention.
            Pfleging teaches:
           extracting, from the identification data, the MAC address of a electronic system (By disclosing, “a point of sale terminal 14 includes a radio frequency identification device (RFID) transponder 1418 capable of sensing devices like the SPEEDPASS.RTM…. The transponder 1418 "reads" information encoded into a compatible RFID device, such that when the RFID is passed near the transponder 1418, the RFID device can identify, among other things, a MAC address to which a file is to be transmitted” ([0032] of Pfleging));
           establishing a second wireless communication channel, between the network connectivity device and the MAC address of the electronic system received via the first wireless communication channel, wherein the second wireless communication channel is different from the first communication channel and comprises the Internet (By disclosing, “a point of sale terminal 14 includes a radio frequency identification device (RFID) transponder 1418 capable of sensing devices like the SPEEDPASS.RTM…. The transponder 1418 "reads" information encoded into a compatible RFID device ([first communication channel]), such that when the RFID is passed near the transponder 1418, the RFID device can identify, among other things, a MAC address to which a file is to be transmitted” ([0032] of Pfleging); “By using the I.E.E.E. 802.11 protocol ([second communication channel]) and others substantially equivalent thereto, a content file can be addressed to a particular device via the media access control or "MAC” address of said device and then broadcast from a standard-compliant radio transmitter over a geographic area. Only a standard-compliant receiver device having the particular MAC address within the transmitter’s range will "receive" the file” ([0016] of Pfleging); and “the content file is transmitted under the control of the processor 1412 to a particular MAC address” ([0047] of Pfleging)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving, from the beacon device, the identification data associated with the vehicle electronic system, in view of Pfleging to include techniques of extracting, from the identification data, the MAC address of a electronic system; and establishing a second wireless communication channel, between the network connectivity device and the MAC address of the electronic system received via the first wireless communication channel, wherein the second wireless communication channel is different from the first communication channel and comprises the Internet.  Doing so would results in an improved invention because this allows the system use the MAC address to directly send unique transaction information to the corresponding vehicle electronic system, thus improving the functionality of the claimed invention.
           And Winkelman teaches:
           communicating, to the vehicle electronic system, details of at least one of one or more products or services provided by the merchant by causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products or services, the at least one of the one or more products or services (By disclosing, “Disclosed embodiments provide a solution to the above-described technical problems by providing an in-vehicle mechanism for identifying a merchant in proximity to the vehicle, presenting a menu of items/services available for purchase from the merchant, obtaining a user’s selections of items/services to purchase as an order” (See at least paragraph [0022], [0031], [0041], [0035] and Fig. 2A-2B of Winkelman)); and
           receiving, in response to causing the display on the user interface, the purchase selection from among the at least one of the one or more products or services caused to be displayed  (See at least paragraph [0034], [0022], [0031], [0041], [0035] and Fig. 2A-2B of Winkelman).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of communicating, via the second wireless communication channel to the vehicle electronic system, a message, in view of Winkelman to include techniques of communicating, to the vehicle electronic system, details of at least one of one or more products or services provided by the merchant by causing to be displayed on a user interface of the motor vehicle, prior to receiving a purchase selection from the customer from among the one or more products or services, the at least one of the one or more products or services; and receiving, in response to causing the display on the user interface, the purchase selection from among the at least one of the one or more products or services caused to be displayed.  Doing so would results in an improved invention because this allows the user to review the menu and makes selections in the vehicle, thus improving the overall convenience of the claimed invention.
                  
Regarding claims 2 and 16, Prakash also discloses:
            the payment instrument details are received by the merchant server from the vehicle electronic system (By disclosing, “a computing device 105 located within or integrated as part of a vehicle 120”; “the computing device 105 may provide or transmit payment information to the payment processing entity 125 over the contactless communication link 135. … the payment information may include a name, an account number, a credit card number, a billing address, an expiration date, a credit card security code, a card verification number, a credit card type, an account type, a username and password, and any other information related to the payment account”; and “[t]he payment processing entity 125 may be located at any point of sale location or any other location” (See at least paragraph [0019], [0044], and [0040] of Prakash)) (Note: the “payment processing entity 125” in the prior art could be the “merchant server” in the claimed invention).  

Regarding claim 6, Prakash also discloses:
          the payment process comprises communicating the payment instrument details from the merchant server to a payment network (By disclosing, “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information. For example, the payment processing entity 125 may communicate with a credit card processing entity to process the transaction” (See at least paragraph [0044] of Prakash)).  
Regarding claim 7, Prakash also discloses:
          the payment process comprises authenticating the payment instrument based on authentication data of the customer (By disclosing, “computing device 105 may be controlled or managed via the mobile device 130. Moreover, the mobile device 130 may be used to authenticate a transaction, receive a receipt for a transaction, or to add, delete or modify a payment account, payment information and payment settings” (See at least paragraph [0047] of Prakash)).  

Regarding claim 8, Prakash also discloses:
          the payment process further comprises receiving, by the merchant server, the authentication data from the vehicle electronic system (By disclosing, “[t]he authentication may be transmitted to the computing device 105 via … and the computing device 105 may then transmit payment information to the payment processing entity 125” (See at least paragraph [0047] of Prakash)).

Regarding claim 9, Prakash also discloses:
          the payment process further comprises communicating the authentication data from the merchant server to a payment network (By disclosing, “[t]he payment processing entity 125 may communicate with one or more entities to process the transaction using the payment information. For example, the payment processing entity 125 may communicate with a credit card processing entity (not shown) to process the transaction” (See at least paragraph [0044] of Prakash)).  

Regarding claim 10, Prakash also discloses:
          the authentication data is communicated by the customer to the payment network (See at least paragraph [0047] and [0044] of Prakash).  

Regarding claim 13, Prakash also discloses:
          the identification data is carried by a data signal broadcasted from a communications device of the motor vehicle (By disclosing, a computing device of the motor vehicle may include a contactless communication component to communicate over a communication link; information, such as the identification data, is transmitted via communication links; the communication links may communicate information in accordance with different types of shorter range wireless systems such as a Bluetooth system  (See at least paragraph [0050], [0075], [0021], and [0077] of Prakash)).  

Regarding claim 14, Prakash also discloses:
          the beacon device is communicatively linked to the merchant server, and wherein the broadcasted data signal automatically detects the beacon device when the beacon device is within a broadcast range of the communications device of the motor vehicle (By disclosing, information is transmitted via communication links; the communication links may communicate information in accordance with different types of shorter range wireless systems such as a Bluetooth system; and the computing device 105 may include one or more proximity sensors to automatically detect the payment processing entity 125 within a proximity range (See at least paragraph [0020], [0077], and [0042]-[0043] of Prakash)).

Claims 3-5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of Wagner et al. (US 20200279269), further in view of Pfleging (US 20060074766), WINKELMAN et al. (US 20150127493), and Sharma et al. (US 20170061427).
Regarding claims 3 and 17, Prakash also discloses:
          a digital wallet associated with the motor vehicle based on the identification data, wherein the payment instrument is linked to the digital wallet (See at least paragraph [0026] and [0028] of Prakash).
         Prakash does not expressly disclose, but Sharma, however, discloses:
         identifying a digital wallet (By disclosing, “identifying one or more digital wallets using the wallet locator” (See at least paragraph [0073] of Sharma)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash with techniques of identifying a digital wallet as disclosed by Sharma.  Doing so would results in an improved invention because this allow the digital wallet system provide wallet services to more than one customers, thus improving the functionality of the claimed invention.

Regarding claims 4 and 18, Prakash does not expressly disclose, but Sharma, however, discloses:
            retrieving details of the digital wallet from a wallet database (By disclosing, “the wallet container 204 retrieves wallet information from at least one server” (See at least paragraph [0056] and [0072] of Sharma)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash with techniques of retrieving details of the digital wallet from a wallet database as disclosed by Sharma.  Doing so would results in an improved invention because this allow customers select one of the wallets specific to the transaction, thus improving the functionality of the claimed invention.

Regarding claims 5 and 19, Prakash also discloses:
          obtaining the payment instrument details comprises retrieving the payment instrument details from the digital wallet details  (By disclosing, “the electronic wallet cloud services provider 115 may store information relating to one or more payment accounts including payment information and payment settings in a secure location of a memory local to the electronic wallet cloud services provider 115” and the electronic wallet cloud services provider 115 may compare the information received from the computing device 105 and stored information entered during a registration period, which infers that the stored payment account information is retrieved to get the right information to compare. (See at least paragraph [0028] and [0026] of Prakash)).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20150220916), in view of Wagner et al. (US 20200279269), further in view of Pfleging (US 20060074766), WINKELMAN et al. (US 20150127493), and Cateland et al. (US 20150088738).
Regarding claim 11, Prakash does not expressly disclose, but Cateland, however, discloses:
          the identification data includes in an image of a vehicle registration number of the motor vehicle (By disclosing, “the camera 62 captures an image of the front of the vehicle 60 from which the vehicle registration number 18 can be identified” (See at least paragraph [0069] of Cateland)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Prakash to include the identification data includes an image of a vehicle registration number of the motor vehicle as disclosed by Sharma.  Doing so would results in an improved invention because this allow the vehicle being identified at the merchant with both the registration number and the identification number, thus improving the accuracy of the vehicle identification.

Regarding claim 12, Prakash does not expressly disclose, but Cateland, however, discloses:
          an optical device communicatively linked to the merchant server for capturing the image (By disclosing, a camera at a toll-gate that captures the image (See at least paragraph [0069] and Fig. 3 of Cateland)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Prakash to include an optical device communicatively linked to the merchant server for capturing the image as disclosed by Sharma.  Doing so would results in an improved invention because this allow the merchant server automatically get the vehicle identification data after capturing the image, thus improving the overall convenience of the claimed invention.






                                     Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 103 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

	                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160148182 to Craine for disclosing a processor at a POS location that receive a unique identifier of a user device detected in a proximity of the computing device, and transmit the POS preferences to the user device to perform a transaction.
US 20100280956 to Chutorash for disclosing systems and methods for conducting commerce in a vehicle.
US 20170293910 to Yinskey for disclosing wireless payment transactions in a vehicle environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685